DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 08/04/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant does not agree with the lack of unity restriction set forth in the Restriction Requirement mailed on 06/17/2022 where Groups I-IV do not share a common technical feature that makes a contribution over the prior art to Igarashi et al. EP 2962715.  This is not found persuasive because portions of the claim in which the Applicant points to not being taught by the prior art are recitations of intended use, and while considered, are not given patentable weight as a structural feature of the claimed invention. The prior art to Igarashi et al. is capable of performing in the manner recited by claims, and teaches all the structural features of the claimed invention as described in the previous Restriction Requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/04/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 and 04/02/2021 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 4,  the claim recites “wherein the second label section (20) comprises a material at the end (26) such that the security label (1) is sealed to itself by welding along the edge line (27) with respect to a state applied to the container (40)”, however, the specification is not enabled for a “material” that allows the security label to be “sealed to itself by welding”. 
The claim itself is very broad, simply stating “a material”, with no other recitation of what the material is that would be able to function as a seal to be welded (Factor A). 
In looking to the specification for guidance, the specification discusses welding generally in pg-pub paragraphs [0009,0030] and discusses various different welding processes used in paragraph [0039], however, there no disclosure as to what the “material” is that enables the security label to be welded. Paragraph [0030] states “a label-based sealing solution can be implemented which simultaneously functions as a body label and closure seal”, however, it does not provide any specific materials that would be capable of performing this function. Paragraph [0038] discloses that the material can be “foil, paper, or other materials”, however, it is not clear that any or all of these very broad classes of materials would be capable of being a “material” that enables the security label to be welded as required by the claim. No working examples are provided that show an example of a material that is capable of performing in the manner claimed. (Factor B,F,G).
One of ordinary skill in the art would not be capable of determining what materials to use for the “materials” that is able to be “sealed to itself by welding” based upon the sparse information provided in the disclosure. From paragraph [0030], a “label based sealing solution” is required as well as a specific material for the security label. The recitation of “foil, paper, or other materials” in paragraph [0038] hardly provides any direction as to the materials used, therefore, one of ordinary skill in the art would not be enable to make and use the invention as claimed without undue experimentation of all the possible “label-based sealing solutions” and “foil, paper, or other materials”. (Factors D,H). 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in lines 10-11, the first label section and the second label section are claimed to “form a respective mutually adjacent part of a common web material”, while in lines 12-13, a severing element is claimed to be “arranged between the first and second label sections (10, 20)”. It is not clear how the first label section and second label section can be said to be “mutually adjacent” while also having a severing element between them, when “mutually adjacent” means to label sections are next to each other. 
Regarding claim 2, the claim recites “wherein the second label section (20) is formed such that the security label (1) is closed along the edge line (27) in a materially sealed manner within itself with respect to a state applied to the container (40)” is indefinite. It further limits the intended use recited in lines 4-8 of independent claim 1 and therefore it is not clear what further structural features are required by the claim.
Additionally, it is not clear what is meant by “materially sealed manner” with respect to the label structure, and whether the phrase is intended to infer a particular type of material used for the label, or whether a specific material is present to seal the label. The specification does not provide any guidance as to what the phrase “materially sealed manner” means with respect to the structure of the claimed invention.
Regarding claim 4,  the claim recites “wherein the second label section (20) comprises a material at the end (26) such that the security label (1) is sealed to itself by welding along the edge line (27) with respect to a state applied to the container (40)” is indefinite. It further limits the intended use recited in lines 4-8 of independent claim 1 and therefore it is not clear what further structural features are required by the claim.’
Additionally, it is not clear what the “material at the end (26)” is that would enable the security label to be sealed to itself by welding. The specification discussing welding generally in pg-pub paragraphs [0009, 0030] and discussion various different welding processes used in paragraph [0039], however, there no disclosure as to what the “material” is that enables the security label to be welded. Paragraph [0030] states “a label-based sealing solution can be implemented which simultaneously functions as a body label and closure seal”, however, it does not provide any specific materials that would be capable of performing this function. Paragraph [0038] discloses that the material can be “foil, paper, or other materials”, however, it is not clear that any or all of these very broad classes of materials would be capable of being a “material” that enables the security label to be welded as required by the claim. 
The metes and bounds of the claimed invention as require by claim 4 are unable to be determined, therefore, prior art is unable to be applied. 
Regarding claim 7, the limitation reciting “wherein the severing element (32) is formed in coordination with the container (40) in an area of the security label (1), which, with respect to an applied state of the security label to the container (40), is associated with a transition between the container body and the container closure” is indefinite. It further limits the intended use recited in lines 4-8 of independent claim 1 and therefore it is not clear what further structural features are required by the claim.
Regarding claim 9, the limitation reciting “wherein the second label section (20) comprises a thickness compensating element (34, 35) that provides size compensation with respect to different geometries of the container body and the container closure” is indefinite. It is not clear what a “thickness compensating element” is with respect to the claimed invention. Claim 10 further recites that the “thickness compensating element” is a punching, fold line and/or a print layer”, however it is not clear how all of these options provide the claimed “size compensation”. 
Regarding claim 12, the limitation reciting “wherein the first and/or second label section (10,20) are formed with respect to a respective contour such that the closed edge line (27) is formed straight of rounded with respect to a state of the security label (1) in that it is applied to the container (40)” is indefinite. It further limits the intended use recited in lines 4-8 of independent claim 1 and therefore it is not clear what further structural features are required by the claim. It is not clear if the first and/or second label sections have to have a respective contour or since the closed edge line can be straight. Ultimately, it is not clear what further structure is being added to the security label prior to any application to a container, as the claims are directed to a security label prior to application to a container. 
Claims 3, 5, 6, 8, 10 and 11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on the dependency from the rejected claims above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomiya (JP 2015066225A, machine translation via EPO provided and cited).

    PNG
    media_image1.png
    255
    298
    media_image1.png
    Greyscale
Regarding claims 1, 3, 5, 8 and 12, Tomiya teaches a syringe with a luer lock adapter and a covering material (30; label) (i.e. for a multi-part container), as shown in Figure 1a reproduced below, wherein the covering material (30; label) is comprised of a perforation (32; severing element) arranged between a first label section adapted to be attached to the leur lock adaptor (41; first part) of the syringe and a second label section adapted to encircle the cap (20;  second part) when attached to the syringe; wherein the first label section and second label section are mutually adjacent parts of a common web material ([0008-0013, 0018, 0020, 0023, 0028-0031, 0036-0037, 0039-0045, 0052-0059, 0069-0070]). The perforation (32; severing element) along the covering material is torn by pinching and twisting the cap together with the covering material, wherein once the perforation (32; severing element) is torn it cannot be rejoined, making it easily seen whether the syringe was opened previously ([0020]). 
The covering material can be comprised of a thermoplastic heat shrinkable material, having adhesive on the surface of the covering material facing the syringe (Figure 1a-b, [0028-0031, 0036-0037, 0039-0045, 0052-0059, 0069-0070]). 
As shown by Figure 1a, the length between where the perforation is on the covering material (30; label) and the distal end (33; edge line) is sufficiently longer than the length of the cap (20; second part), such that there is an excess portion of the covering material (30; label) that extends past the cap (20; second part) once the covering material (30; label) is adhered to the syringe ([0028-0031]).  The distal end (33; edge line) of the excess portion of the covering material (30; label) adheres to itself via the adhesive layer by heat shrinking (close on itself), forming a tapered portion (35) above the cap (20; second part) as illustrated by Figure 1b ([0028-031]). 
The limitations “for a multi-part container (40)” in line 1, “adapted to be attached to a container body” in lines 3-4, “configured to encircle and close on itself above a container closure with respect to a state of the security label (1) in that it is applied to the container (40), such that the security label (1) is closed in on itself along an edge line (27) at a free end (26) of the second label section (20) facing away from the first label section (10)” in lines 5-9, and “so that when the container (40) applied with the security label (1) is opened, the security label (1) is predeterminedly severable by means of the severing element (32) and the second label section (20) is removable together with the container closure from the first label section (10) and the container body” in lines 13-17  are considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure or the process. It is noted that the claims are directed to a security label, and the aforementioned limitation describe how the label is used. Tomiya teaches a syringe with a luer lock adapter and a covering material (30; label) that meets all the limitations of claim 1 as described in the rejection above. 
Regarding claim 2, Tomiya teaches all the limitations of claim 1 above. As stated in the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is not clear what is meant by “materially sealed manner” with respect to the label structure. Tomiya teaches that the covering material can be comprised of a thermoplastic heat shrinkable material, having adhesive on the surface of the covering material facing the syringe; wherein the distal end (33; edge line) of the excess portion of the covering material (30; label) adheres to itself via the adhesive layer by heat shrinking (close on itself), forming a tapered portion (35) above the cap (20; second part) as illustrated by Figure 1b ([0028-031]), and is viewed as meeting the limitations of claim 2. 
Regarding claim 7, Tomiya teaches all the limitations of claim 1 above, and as shown by Figure 1a, the perforation (32; severing element) is associated with a transition between the leur lock adaptor (41; first part) of the syringe and a second label section adapted to encircle the cap (20;  second part) when attached to the syringe ([0008-0013, 0018, 0020, 0023, 0028-0031, 0036-0037, 0039-0045, 0052-0059, 0069-0070]).
Regarding claims 9 and 10, Tomiya teaches all the limitations of claim 1 above, and further teaches an arrow or character (thickness compensating element) indicating a direction in which the cap (20; second part) is twisted may be printed on the surface of the covering material (30; label) opposite the adhesive ([0029-0031]). In paragraph [0024] of the pg-pub, as well as dependent claim 10, the thickness compensating element is said to be in the form of die cuts, fold lines or a printed layer. The printed arrow or character on the covering material (30; label) of Tomiya is viewed as meeting the printed layer thickness compensating element. 
Regarding claim 11, Tomiya teaches all the limitations of claim 1 above, and further teaches an arrow or character (indicator) indicating a direction in which the cap (20; second part) is twisted may be printed on the surface of the covering material (30; label) opposite the adhesive ([0029-0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomiya (JP 2015066225A, machine translation via EPO provided and cited) as applied to claim 1 above, and further in view of Igarashi et al. (EP 2962715, cited on IDS/ISR).
Regarding claim 6, Tomiya teaches all the limitations of claim 1 above, however, the reference does not expressly teach that there is an adhesive free area in the region of the perforation (32; severing element).
Igarashi et al. teaches a security label for a syringe comprising first and second label sections separated by a rupture line (2), wherein upon opening, the security label is severed by the rupture line and the second label section is removed from the first section (Figure 1B; [0015-0029]). Igarashi et al. further teaches the surface of the security label in contact with the syringe comprise an gluing portion and a non-gluing portion, wherein the non-gluing portion is positioned in the area of the rupture line (2) to allow for easy separation from the first portion of the security label at the time of unsealing ([0021]).
Both Tomiya and Igarashi et al. are directed to security labels for syringes, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive layer of the covering material (30; label) of Tomiya to not be present in the area of the perforation (32; severing element), as taught by the non-gluing area of Igarashi et al., to allow for easy separation of the label at the perforation (32; severing element) at the time of unsealing. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiya (JP 2015066225A, machine translation via EPO provided and cited) as applied to claim 1 above, and further in view of Oxenhandler (US 5,271,981).
Regarding claims 9 and 10, should the Applicant disagree with the interpretation and rejection over Tomiya alone, a second rejection is made in combination with secondary reference to Oxenhandler. 
Tomiya teaches all the limitations of claim 1 above, however, the reference does not expressly teach a thickness compensating element that provides size compensation with respect to different geometries of the container body and the container closure, wherein the thickness compensating element comprises a punching, fold line and/or print layer. 
Oxenhandler teaches a labeling device comprised of a generally rectangular sheet having opposite ends, transversely opposite edge margins extending between the end and opposite sides, wherein the sheet is wrapped around a cable with the ends of the sheet brought together to form a tube around the cable (Figure 1, 2; Abstract, col. 1 LN. 2-65, col. 2 Ln. 19-37). Oxenhandler teaches that the sheet is comprised of a plurality of creases (folds) extending between opposite margins, dividing the sheets into sections, wherein the creases are bendable facilitating the wrapping of the sheet around the cable (col. 2 Ln. 19-32).
Both Tomiya and Oxenhandler teaches wrap around labels for cylindrical-like object, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the creases taught by Oxenhandler in the covering material (label) taught by Tomiya to facilitate the wrapping of the covering material (label ) around the syringe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785